Citation Nr: 1711470	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder to include plantar fasciitis, degenerative arthritis, and hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1983 to August 2006.  This matter comes before the Board on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference in September 2014.  A transcript of this proceeding has been prepared and associated with the claims file.  

This case was previously before the Board in December 2014 and March 2016 at which time the issue listed on the cover page of this decision was remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, plantar fasciitis first manifested during the Veteran's service and continues to be present after service.  

2.  Degenerative arthritis is not shown to be causally or etiologically related to any injury or incident in service, and did not manifest within one year of the Veteran's discharge from service.

3.  Hallux valgus is not shown to be causally or etiologically related to any injury or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for a bilateral foot disability other than plantar fasciitis, to include degenerative arthritis and hallux valgus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a January 2007 letter which was sent prior to the initial unfavorable decision in August 2007.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Relevant to the duty to assist, the Veteran's available service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this case, the Veteran was afforded VA examinations to evaluate his bilateral foot disability in March 2014, April 2015, and August 2016.  In this regard, the Board notes that the August 2016 VA examiner offered etiological opinions as to the disorder and based the conclusions on a review of the record.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.

As previously noted, in December 2014 and March 2016, the Board remanded the case for additional development.  Specifically, the December 2014 Remand directed the agency of original jurisdiction (AOJ) to obtain outstanding treatment records (which was accomplished in February 2016) and to obtain an addendum medical opinion in order to determine the current nature and etiology of his claimed bilateral foot disorder (which was accomplished in April 2015).  The March 2016 Remand found the April 2015 VA opinion inadequate and so directed the AOJ to obtain an addendum medical opinion regarding the claimed bilateral foot disorder (which was accomplished in August 2016).  Therefore, the Board finds that the AOJ has substantially complied with the December 2014 and March 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As previously noted, the Veteran also offered testimony before a VLJ at a Board hearing in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the VLJ identified the issues on appeal.  Also, information was solicited regarding the Veteran's in-service injuries he alleges resulted in his current bilateral foot disorder, the type and onset of symptoms, and his contention that his military service caused these disorders.  Furthermore, the Veteran was informed of the evidence necessary to substantiate his claim and testimony regarding outstanding records was solicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, information provided at the September 2014 hearing led to the Board's remand to further develop the Veteran's claim, to include obtaining any outstanding private treatment records, and afford the Veteran VA medical examinations with medical opinions.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



III.  Analysis

The Veteran contends that his foot disabilities began in service and have continued since service.  The Veteran served in the Air Force from December 1983 to August 2006 as a Survival Equipment Craftsman.  He reported in a letter dated in July 2014 that his duties of employment included rigging emergency parachutes and other assemblies, maintaining test stands, and stocking aircraft.  He contends that the 23 years of standing while repairing and or replacing survival equipment have contributed to the constant pain in both feet.  During his September 2014 Board hearing, he reported feeling mid plantar burning, a tingling sensation, and ache of both feet that occurs with and without bearing weight, since about 1997.  He reports that he has been given orthotics, but that he remains symptomatic.  

Service treatment records show that the Veteran was treated in 1989 for a possible stress fracture in his foot.  The Veteran filed a claim for "feet" in December 2006, four months after his discharge.  When questioned as to why he did not report his chronic pain while he was still in service, he reported that he just thought that it was normal.  The Veteran stated that he did not know to report symptoms in his feet until he was asked about them.  (September 2014 Hearing.)  He was first seen by his military provider in January 2013 and was diagnosed with a left great toe bunion, and he was referred to podiatry. 

The Board has verified the Veteran's reported workplace duties that he alleges involved long periods of standing by reviewing the Veteran's DD214 and service personnel records.  

He was then seen by a civilian podiatrist at Alamo Family Foot and Ankle Care
in January 2013 when he developed pain with walking in the left great toe metatarsal for about six months.  The right foot later developed a bunion which the Veteran reported was painful.  He also reported pain on his right fifth metatarsal.  

He was again seen in April 2015 for foot pain by a military family practice physician assistant, where x-rays of the feet were done, which showed degenerative arthritis in both feet.  His November 2015 follow up on his feet made no specific treatment recommendation, but noted that the Veteran was exercising on an elliptical machine three days a week.  He was also seen by the same physician assistant several times after that, most recently in June 2016, during which there are no further documented reports of foot symptomatology or treatment. 

In connection with the Veteran's claim, he was afforded a VA examination in March 2014.  The March 2014 VA examiner found that the Veteran's disorder was not caused by service.  The VA examiner noted that service medical records showed no treatment for this disability.  The VA examiner observed that the Veteran was treated for a diagnosis of stress fracture of the left foot, but this healed and he was able to complete his service career without difficulty.  The examiner noted that no treatment had been rendered for any foot disorders since 1989, and the records were silent for a period of approximately 23 years that would document continued complaints or treatment.  The VA examiner maintained that there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  

In December 2014, the Board remanded the case for an addendum opinion noting that the March 2014 VA examiner did not consider the Veteran's lay statements that his feet were symptomatic in service and had been symptomatic ever since service.  Such opinion was obtained in April 2015.  

The April 2015 opinion also found that it was less likely than not that the Veteran's bilateral foot disability was related to his military service.  The rationale for this opinion was that there was no evidence that the Veteran was treated for plantar fasciitis in service.  In fact, the evidence spoke against there being a bilateral foot disorder in service given that he had no activity restrictions for his feet and no ongoing treatment for a foot condition at military discharge.  Given the eight year gap between the Veteran's discharge from military service and his diagnosis of plantar fasciitis in March 2014 and without any other medical evidence of ongoing treatment, it was less likely than not that the Veteran's plantar fasciitis was due to an in-service event or injury.  However, this opinion, again, did not address the Veteran's lay statements.  As such, the case was remanded for an additional addendum opinion in March 2016.

Pursuant to the March 2016 Board Remand, an addendum opinion was obtained in August 2016.  The August 2016 opinion noted the Veteran's history of foot pain on weight bearing since military service.  The examiner also noted that there were no service treatment records for the feet, except for treatment in 1989 for left foot pain for a possible stress fracture, and that the Veteran continued working without limitations after the possible fracture.  The VA examiner then added that a diagnosis of plantar fasciitis requires a physical examination as well as a history.  The examiner pointed out that no specific examination or diagnosis was rendered to the Veteran until eight years after discharge from service and so there was no way for certain to know if the foot pain in December 2006 was plantar fasciitis.  He opined that the preponderance of evidence supports the Veteran not having plantar fasciitis in service based on the Veteran not seeking any medical care for the feet until January 2013, and that the several most recent treatment records are silent for foot symptomatology or treatment.  

The examiner noted that in regard to the other diagnoses, there was no objective evidence that these disorders developed while in the military as none were diagnosed or treated until many years after discharge and bunions and arthritis were known to develop with age.  The examiner observed that the Veteran complained of pain in his left great toe with onset about six months prior to his January 2013 exam, and that he reported that his right foot later developed a bunion.  His right great toe degenerative joint disease was diagnosed in April 2015. 

In weighing the statements, treatment records, and VA medical opinion dated in August 2016, the Board finds that service connection is warranted for plantar fasciitis.  The Board finds the Veteran's contention that he experienced symptomatic feet in service but was not aware that he had a condition of the feet credible.  The Veteran made a claim for his "feet" within four months after his discharge in 2006.  The Veteran was not afforded a VA examination at the time of the filing of his claim even though the elements for triggering VA's duty to provide one had been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the VA examiner ultimately opined that the Veteran's plantar fasciitis was not related to service, his opinion is qualified by the acknowledgment that a diagnosis of plantar fasciitis requires a physical examination as well as a history, and that no specific examination or diagnosis was rendered to the Veteran until eight years after discharge from service and so there was no way for certain to know if the foot pain in December 2006 was plantar fasciitis.  The Court of Appeals for Veterans Claims reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran. Accordingly, the Board finds that service connection for plantar fasciitis is warranted.

In weighing the statements, treatment records, and VA medical opinion dated in August of 2016, the Board, however, concludes that the preponderance of the evidence is against service connection for a bilateral foot disorder other than plantar fasciitis to include degenerative arthritis and hallux valgus.  In contrast, these disabilities clearly had their onset after service.  The probative evidence of record shows that these disabilities of the feet are not attributable to service.

In this regard, while the record shows that the Veteran was treated for a possible stress fracture in his left foot during his active service, the August 2016 VA examiner determined, based on lay reports and medical evidence, that the degenerative arthritis and hallux valgus manifested after service.  As such, she determined that a nexus does not exist in the case.  The Board accords great probative weight to the August 2016 VA examiner's opinion as such was predicated on an extensive review of the Veteran's service treatment records.  Moreover, the August 2016 VA examiner's opinion contains a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the August 2016 VA examiner's opinion.  There are no contrary medical opinions of record. 

The Board has considered the Veteran's general assertions that his disabilities of the bilateral feet are related to service.  Significantly, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion regarding the etiology of his claimed disorders.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such an opinion would necessarily require consideration of the etiology of the claimed disorders, which requires specialized testing to diagnose.  As such, the question of etiology in this case may not be competently addressed by the Veteran's statements, and the Veteran's own opinion is less probative than the opinion from a medical doctor.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

Finally, though arthritis is considered a chronic disease for VA purposes, degenerative arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive lay evidence that degenerative arthritis manifested to a compensable degree within one year following the Veteran's discharge from service.  Indeed, the diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge). Moreover, the Board's award of service connection for plantar fasciitis is recognition of the Veteran's complaint of symptoms in service and ever since service.  There is no persuasive evidence of record of symptoms attributable to arthritis being present in service and ever since service.  Therefore, service connection for degenerative arthritis is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

Thus, the Board finds that, as disabilities of the bilateral feet other than plantar fasciitis, are not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorders is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for disabilities of the feet other than plantar fasciitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for plantar fasciitis is granted.  

Service connection for a bilateral foot disorder other than plantar fasciitis to include hallux valgus and degenerative arthritis is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


